NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0280n.06
                             Filed: May 19, 2008

                                           No. 07-5801

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


STEPHEN W. FRITZ; LORI B. FRITZ,                            )
                                                            )    ON APPEAL FROM THE
       Plaintiffs-Appellants,                               )    UNITED STATES DISTRICT
                                                            )    COURT FOR THE EASTERN
               v.                                           )    DISTRICT OF KENTUCKY
                                                            )
CAMPBELL HAUSFELD/SCOTT FETZER                              )
COMPANY; BRIGGS & STRATTON                                  )
CORPORATION,                                                )
                                                            )
      Defendants-Appellees.                                 )
__________________________________________                  )



BEFORE: KENNEDY, BATCHELDER, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Plaintiffs Stephen and Lori Fritz appeal the district court’s grant of summary judgment in

favor of defendants Campbell Hausfeld /Scott Fetzer Company and Briggs & Stratton Corporation.

       Stephen Fritz sustained injuries while using a Campbell Hausfeld/Scott Fetzer gasoline-

powered pressure washer equipped with a Briggs & Stratton engine. Plaintiffs thereafter brought

suit against defendants, asserting theories of strict products liability, negligence, and breach of

warranty. The district court granted summary judgment in favor of both defendants and dismissed

Fritz’s complaint on the ground that plaintiffs failed to produce prima facie evidence of a product

defect causally linked to Stephen Fritz’s claimed injury.
No. 07-5801
Fritz v. Campbell Hausfield


       After reviewing the record, the parties’ briefs, and the applicable law, and hearing oral

argument, we conclude that issuance of a panel opinion would not serve any jurisprudential purpose.

Thus, we affirm the district court’s well-reasoned decision for the reasons stated in that court’s

May 29, 2007, opinion and order.

       AFFIRMED.




                                               -2-